ORDER

PER CURIAM.
AND NOW, this 22nd day of March, 2016, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the Commonwealth Court — after properly determining that Section 306(a.2) of the Workers’ Compensation Act was unconstitutional — erred in remanding the case to the Workers’ Compensation Judge with instructions to apply the Fourth Edition of the American Medical Association’s Guides to the Evaluation of Permanent Impairment when neither Section 306(a.2) nor any other section of the Act ever references the Fourth Edition and its usage was not sanctioned by the Pennsylvania Legislature.